NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

NICHOLAS WILLIAMS,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-4903
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 18, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; William D. Sites,
Judge.

Nicholas Williams, pro se.


PER CURIAM.

              Affirmed. See Coughlin v. State, 932 So. 2d 1224 (Fla. 2d DCA 2006) (en

banc); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004).



SILBERMAN, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.